0Citation Nr: 0632668	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left testicle 
removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for hepatitis C and removal of 
left testicle.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO's attention is directed to Training letter TL 01-02, 
regarding cases involving service connection for hepatitis C.  
Where the veteran engaged in high risk activity in service, 
an opinion to determine whether this activity caused the 
hepatitis C is necessary.  The Board notes that in the RO's 
July 2003 duty to assist letter, the veteran was provided 
with a questionnaire on Risk Factors for Hepatitis.  However, 
no response was received from the veteran.  

The RO incorrectly stated that the veteran had no indications 
of testicular problems, and no risk activities for hepatitis 
C while in service.  However, service medical records reflect 
that in April 1970, the veteran received treatment with high 
doses of penicillin for GNID (gram-negative intracellular 
diplococci), a sexually transmitted disease, and one of the 
risk factors for hepatitis C, and epididymitis.  

The veteran contends that while assigned to the 523rd 
Infantry Division, 54th Signal Battalion he handled dead 
bodies and was exposed to bodily fluids while on latrine 
duty.  His military occupational specialty was in 
communications (radio relay operator).

Post-service, his high risk activities have included alcohol 
abuse and intranasal cocaine abuse.  VA medical records 
reflect that the veteran was first diagnosed with hepatitis C 
virus in March 2003, confirmed by laboratory studies.  In a 
June 2003 gastroenterology note, the examiner reports what 
appears to be a liver infection most likely due to alcohol.  

As indicated above, the record suggests a number of potential 
sources of left scrotal epididymitis and hepatitis C 
infection for the veteran, in service and following service.  
Under the circumstances, the Board is of the opinion that a 
VA examination of the veteran would be helpful in the 
adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim of service connection for 
hepatitis C on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the duty to assist 
notice letter, the RO should include another 
Risk of Hepatitis questionnaire for 
completion by the veteran.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of treatment 
for all health care providers, VA and non-
VA, who may possess additional records 
pertinent to his claims.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the file.  
The veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  Following completion of the above, the 
veteran should be afforded a VA examination 
to determine if a relationship exists between 
the GNID treated in service, and the post-
service left orchiectomy and/or hepatitis C.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.   

The examiner is to provide an opinion 
regarding the etiology of the hepatitis C.  
The examiner should indicate whether it is at 
least as likely as not that the hepatitis C 
is the result of any disease or injury in 
service, to include treatment for multiple 
lacerations to the head and face in January 
1970; or claimed exposure to bodily fluids 
during active duty service; or treatment of 
GNID in service, or any confirmed alcohol, 
cocaine abuse, or other drug abuse; or is 
hepatitis C due to another source, and if so, 
what is the source, if known?  The examiner's 
opinion must include adequate reasons and 
bases to support the opinion rendered.  

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all 
notifications, including the address where the 
notice was sent must be associated with the 
claims folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.


